NOTE: This order is nonprecedential.


 Wniteb ~tate~ QCourt of ~peal~
     for tbe jfeberal QCirmit

      AUTOMOTIVE TECHNOLOGIES
         INTERNATIONAL, INC.,
              Plaintiff-Appellant,
                       v.
DELPHI CORPORATION, DELPHI AUTOMOTIVE
SYSTEMS, LLC, DPH HOLDINGS CORPORATION,
     GENERAL MOTORS CORPORATION,
 GENERAL MOTORS COMPANY, LLC, GENERAL
MOTORS LLC, FORD MOTOR COMPANY, VOLVO
      CARS OF NORTH AMERICA, INC.,
      AND HYUNDAI MOTOR AMERICA,
             Defendants·Appellees,
                      AND

      NISSAN NORTH AMERICA, INC.,
              Defendant-Appellee,
                      AND

        MERCEDES-BENZ USA, LLC,
              Defendant-Appellee,
                     AND

    FUJI HEAVY INDUSTRIES USA, INC.,
              Defendant-Appellee,
                     AND

     MOTORS LIQUIDATION COMPANY,
                  Defendant.
AUTOMOTIVE TECH v. DELPHI CORP                           2



                         2011-1292


   Appeal from the United States District Court for the
Eastern District of Michigan in consolidated case nos. 08-
CV-ll048 and 10-CV-10647, Judge Robert H. Cleland.


                        ON MOTION


  Before RADER, Chief Judge, and GAJARSA and REYNA,
                   Circuit Judges.
REYNA, Circuit Judge.
                        ORDER
    Automotive Technologies International, fnc. ("AT!"),
moves without opposition to remand this appeal to the
United States District Court for the Eastern District of
Michigan, so that that court may consider an unopposed
motion to vacate a portion of a summary judgment, due to
settlement.
    Previously, this court dismissed this appeal because
ATI failed to file its initial brief. Subsequently, we
granted ATI's unopposed motion to reinstate the appeal
so that ATI could file its motion to remand, on the condi-
tion that ATI filed a motion to remand.
   Accordingly,
    IT Is ORDERED THAT:
    (1) The mandate is recalled, the court's dismissal or-
der is vacated, and the appeal is reinstated.
    (2) The motion to remand is granted.
3                        AUTOMOTIVE TECH v. DELPHI CORP

                                   FOR THE COURT


      MAR 08 2012                   /s/ Jan Horbaly
         Date                      Jan Horbaly
                                   Clerk
cc: Andrew J. Kochanowski, Esq.
    John R. Hutchins, Esq.                       u.s. COURn'r.J>PEALS FOR
    Paul Richard Steadman, Esq.                       THE FEDERAL CIRCUIT
    David M. Schnorrenberg, Esq.
    Reginald J. Hill, Esq.
                                                       MAR lJ 8 2012
s23                                                      JAHIDIBAIY
                                                            WIll